Title: Points for Discussion at Hartford Conference, 15 September 1780
From: Washington, George
To: 


                        
                            
                            
                                c.15 September 1780
                            
                        


                        Conference at HartfordWe have between 12 & 13000 Continentals in the Field & have had more than 6000 Ma.
                        Had the Second division of French force arrived in time—or had the whole come in the 1st instance, the
                            resources of the Country would have been poured in upon us.
                        Paint our distresses and wants—and the necesity of a Loan. distinguish between continued exertions &
                            one grand & vigorous effort.
                        Three operations—viz.—New York—Chas Town—& Canada. The two first depends upon a Naval superiority—The
                            latter upon Magazines at Albany & Co’os—& all of them upon a better supply of Provisions than we have
                            Hitherto met with.
                        Engage at all Events the Count de Rochambeau to come to the Continental Army with his Troops—the Fleet may be
                            sent to Boston—or quære may it not be wintered at Phila. with safety. 
                        Many advantages may attend this Junction—such as preventing the Enemys detaching from New York—improving any
                            faupas they may make, by following it up with a blow. or it may enable us to detach ourselves. Comte de Rochambeau
                            
                        
                        
                            Twelve thousand French Troops includeing those now at Rhode Island; may be required for the next Campaign
                                in America. or such a number as will insure 10000 efficient men.
                            If a Southern Expedition is not undertaken this winter they should be ordered to Rhode Isld (if the prest
                                French force remains there)—or to Philadelphia if the French & Americans should unite this winter. they ought
                                to arrive by the 1st of May.
                            If an Expedition is undertaken against Chas Town they ought to touch there in there way to this part of
                                the Continent.
                            A Naval superiority should be had at all events—because on this every thing does in a manner depend.
                        
                    